Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Lawrence Merkel, Registration No.: 41,191 on 1/4/2022.
	The application has been amended as follows:
	a)  Please replace previous claims 15 and 17, in the amendment filed on 	10/5/2021, as follows:

	15.  (Currently Amended) The indirect branch predictor as recited in claim 14 	wherein the control circuit is configured to update the first entry responsive to 	execution of an indirect branch operation corresponding to the indirect branch 	instruction, the update including [[the]] an actual branch target address and an 	indication of whether or not the indirect branch instruction was mispredicted at 	execution of the indirect branch operation.



	predicting a first target address of an indirect branch instruction responsive to 			one or more register values, wherein at least one of the one or more 			register values is a source operand for a load operation on which the 			indirect branch instruction is dependent, and wherein a memory address 			of the load operation is formed based on the source operand, and wherein 		a memory location at the memory address is read by the load operation to 			obtain data from which a target address of the indirect branch instruction 			is derived; 
	determining whether or not the first target address is mispredicted; and 

	responsive to the first target address being mispredicted, training an indirect 			branch predictor that generated the first target address with [[the]] an 			actual 	target address generated during execution of the indirect branch 			instruction.

	b) Please replace paragraph [0032], of the specification filed on 1/31/2020, as 	follows:
	[0032] The processor 12 may detect the dynamic indirect branches that are to be
	predicted by the MOP [[36]] 34 in various fashions. For example, the processor 	12 may monitor the behavior of various indirect branches (e.g. by fetch PC of the  	indirect branches) to detect instances of indirect branches that frequently change 	the branch target address among multiple different indirect branches. In other 

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
	The prior art of record, alone or in combination, fail to disclose or render obvious the amended claims filed on 10/5/2021.  The prior art of record has not taught either individually or in combination and together with all other claimed features “… indirect branch predictor configured to predict a second predicted target address of the indirect branch instruction responsive to one or more register values, wherein the one or more register values are source operands of load instructions prior to the indirect branch instruction in program order, and wherein the processor is configured to form a memory address based on the source operands of a memory location read by a given load instruction to obtain data from which a target address of the indirect branch instruction is derived, and wherein the indirect branch instruction is dependent on the load instructions…” (Note:  although independent claims 1, 10 and 17 do not include the exact same claim language, each of the claims are similar in scope in that they each claim the indirect branch prediction performed as noted in the claim language above. Therefore, independent claims 1, 10 and 17 are allowable for similar reasons based on each of the claims being similar in scope).
	The closet prior art of record, Gellerich (PGPUB No. 2020/0133678 cited on PTO-892 filed on 8/9/2021) and Dieffenderfer (PGPUB No. 2011/0320787 cited on the IDS filed on 1/31/2020), teach an indirect branch predictor that predicts a target address of an indirect branch instruction responsive to a register value that is a destination operand of a load instruction prior to the indirect branch instruction in program order; and wherein the processor is configured to obtain the predicted target address from the register indicated by the destination operand.  For example, each of the above references teach an indirect branch instruction (i.e. BX R0) which is dependent upon a load instruction (i.e. Load R0) and the indirect branch instruction branches to a target that was loaded into register R0.  However, neither reference teaches predicting an indirect branch target responsive to a register value that is a source operand of the load, wherein the source operand is used to generate a memory address of a memory location read by a load instruction to obtain data from which the target address is derived.  Rather, the above references include an indirect branch predictor configured to predict a predicted target address responsive to a register value that contains the predicted target address, and therefore the register value is not used to calculate a memory location in which the branch target address is derived.
	While, NPL reference “Exploring Correlation for Indirect Branch Prediction” (cited on pertinent art section below) teaches an indirect branch predictor that predicts an indirect branch target address using address target correlation.  For example, the predictor predicts a branch target address using a PC value of a consumer indirect branch instruction and a hashed load address of a load instruction upon which the consumer indirect branch instruction is dependent.  The hashed load address is the memory address of a memory location read by the load instruction to obtain the branch target address.  However, the indirect branch predictor does not predict responsive to a register value that is a source operand of the load instruction.  Therefore, the NPL reference does not teach, “predicting an indirect branch target responsive to a register value that is a source operand of the load, wherein the source operand is used to generate a memory address of a memory location read by a load instruction to obtain data from which the target address is derived.”
	Therefore, the prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed with regards to similar claims 1, 10 and 17 above.  

4.	The prior art of record, alone or in combination, fail to disclose or render obvious independent claim 6.  The prior art of record has not taught either individually or in combination and together with all other claimed features “a decode unit configured to decode the indirect branch instruction into a first instruction operation that, when executed, accesses the second indirect branch predictor and a second instruction operation that, when executed, performs an indirect branch operation”, as claimed in claim 6.
The prior art of record teaches a decode unit configured to decode an indirect branch instruction into indirect branch operations.  For example, the closest prior art of record, Beaumont (PGPUB No. 2011/0289300 cited on PTO-892 filed on 8/9/2021), teaches a decode unit which can decode instructions into multiple instruction operations, and in particular can decode indirect branches into indirect instruction operations (see [0031 and 0035] of Beaumont 2011/0289300).  However, the reference has not taught decoding an indirect branch instruction into a first instruction operation that when executed accesses a second indirect branch predictor and a second instruction operation that when executed performs an indirect branch operation.  While, Beaumont (PGPUB No. 2013/0151823, cited on PTO-892 filed on 8/9/2021) and Combs (PGPUB No. 2012/0079255, cited on PTO-892 filed on 8/9/2021) both teach a decoder that decodes an indirect branch instruction into a micro-operation that when executed performs an indirect branch operation, neither reference teaches decoding an indirect branch instruction into a first instruction operation that when executed accesses a second branch predictor.  At best, Lee (PGPUB No. 2001/0021974, cited on PTO-892 filed on 8/9/2021) teaches an instruction decoder which decodes a branch into an operation which is sent to an execution unit to execute the branch and sends prediction information to a branch predictor.  However, Lee does not teach decoding an instruction into two instruction operations, and that the first instruction operation is executed to access a second branch predictor.
	Therefore, none of the prior art of record teaches the above claim limitations of claim 6 above.

5.	Furthermore, while some limitations may be broadly disclosed in the references cited in the application, the specific combination of limitations of amended claims 1, 6, 10 and 17 would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 U.S.C 112 and 103 have been overcome by the changes in the amendment filed on 10/5/2021, the application is now in condition for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL reference, “Exploring Correlation for Indirect Branch Prediction” for teaching predicting indirect branch instruction targets using hashed load addresses of load instructions in which an indirect branch instruction is dependent upon

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/           Examiner, Art Unit 2183